awards in order to satisfy the administrator's lien. The appeals officer
                 further found that Ringel was entitled to the lump-sum payment he was
                 offered but never accepted. Thus, the appeals officer concluded that the
                 $25,000 future lien had been satisfied by offsetting Ringel's permanent
                 partial disability and temporary total disability compensation with the
                 remaining permanent partial disability benefits to be paid to Ringel.
                             Virgin Valley petitioned for judicial review in the district
                 court, arguing that Ringel was not entitled to a lump-sum because he
                 never accepted the lump-sum offer. The district court granted in part and
                 denied in part judicial review of the appeals officer's decision. The district
                 court concluded that (1) Ringel was not entitled to a lump sum, because he
                 neither requested nor consented to receive the award in a lump sum; (2)
                 the $25,000 third-party proceeds should not have been offset against the
                 lump-sum award offered; Sand (3) Ringel was not entitled to temporary
                 total disability, permanent partial disability, and permanent total
                 disability benefits payable during the same time period.
                             Ringel now appeals. On appeal from a district court order
                 granting or denying a petition for judicial review, our review is the same
                 as the district court's: we review the appeals officer's decision for an abuse
                 of discretion. Vredenburg v. Sedgwick CMS,        124 Nev. 553, 557, 188 P.3d
1084, 1087 (2008). An appeals officer's determinations on pure issues of
                 law, however, are reviewed de novo. Roberts v. State Indus. Ins. Sys., 114
Nev. 364, 367, 956 P.2d 790, 792 (1998).
                 District court's jurisdiction over Virgin Valley's petition for judicial review
                             Ringel argues that Virgin Valley did not appeal the hearing
                 officer's initial determination regarding the lump sum award and the lien
                 issue, and thereby waived its right to challenge the appeals officer's
                 subsequent decision on those issues.
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                            We conclude that Ringel's arguments lack merit. Virgin
                Valley had no reason to appeal the hearing officer's determination because
                the hearing officer affirmed Virgin Valley's administrator's determination.
                And, at any rate, Virgin Valley was free to raise arguments in support of
                the hearing officer's determination, even if it did not separately appeal
                those issues. Cf. Ford v. Showboat Operating Co., 110 Nev. 752, 755, 877
P.2d 546, 548 (1994) ("A respondent may, however, without cross-
                appealing, advance any argument in support of the judgment even if the
                district court rejected or did not consider the argument."). Virgin Valley
                challenged the determination by which it was aggrieved—the appeals
                officer's decision awarding a lump sum and permitting the possibility of
                double recovery. See NRS 233B.130(1) (stating that a party is entitled to
                judicial review when it is aggrieved). The district court therefore
                appropriately considered Virgin Valley's petition for judicial review.
                Lump-sum award
                            Ringel asserts that the district court erred in reversing the
                appeals officer's decision to award Ringel the lump-sum offer because
                election was inapplicable to the facts and circumstances of his case.
                            Here, the appeals officer awarded Ringel permanent partial
                disability benefits in a lump-sum payment. Because the statutory
                language requires a claimant to elect a lump-sum payment, which Ringel
                did not do, we conclude that the appeals officer erred by awarding the
                lump-sum payment and applying it as an offset to the third-party proceeds
                Ringel received.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                             Our interpretation of a statute begins with its text.    In re State

                 Engineer Ruling 5823, 128 Nev., Adv. Op. 22, 277 P.3d 449, 453 (2012).
                 The text is construed according to its ordinary meaning. McGrath v. State
                 Dep't of Pub. Safety, 123 Nev. 120, 123, 159 P.3d 239, 241 (2007).
                             NRS 616C.495(1)(d) says that "[a]ny claimant injured on or
                 after July 1, 1995, may elect to receive his or her compensation in a lump
                 sum in accordance with regulations." "Elect" is defined as "Mlle exercise
                 of a choice; the act of choosing from several possible rights or remedies in a
                 way that precludes the use of other rights or remedies."            Black's Law

                 Dictionary 631 (10th ed. 2014). The Legislature's use of the word "elect" in
                 the statute contemplates an affirmative choice by the claimant, not an
                 automatic disbursement of a lump-sum award. The election of a lump
                 sum constitutes a final settlement of all factual and legal issues and an
                 affirmative waiver of any legal issues regarding the claim. NRS
                 616C.495(2). An automatic disbursement would render superfluous the
                 language saying that claimants may retract or reaffirm their elections
                 within 20 days. See id.
                             It is uncontested that Ringel did not elect the lump-sum
                 award. Because there was no election of a lump-sum award, it was
                 improper for the appeals officer to award Ringel benefits in a lump sum
                 And without a lump-sum award, the lien could not be offset by a lump
                 sum.
                             Additionally, Ringel is incorrect that election was not required
                 because he would never receive his permanent partial disability award
                 due to the $25,000 lien. Even assuming that Ringel was not able to
                 receive compensation in excess of the future lien, Ringel's receipt of the
                 award as a lien offset is the same as his receipt of an outright payment.

SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A (mem
                   Cf. Continental Casualty Co. v. Riveras, 107 Nev. 530, 534 n.5, 814 P.2d
1015, 1018 n.5 (1991) (recognizing that the satisfaction of a subrogation
                   lien is a received benefit). Further, Ringers assertion that he was never
                   going to be paid or receive the permanent partial disability award is
                   meritless because it is uncontested that there was a remaining balance of
                   $3,820.88 if the proposed lump-sum offer had been elected and offset.
                               As for Ringel's argument that reversal is warranted because
                   the district court's order contains chronological errors, he is free to pursue
                   correction by motion in accordance with NRCP 60(a). And if, after Ringel's
                   benefits are recalculated in accordance with the district court's remand, he
                   is aggrieved by the determination, he may seek judicial review by the
                   proper procedures. See NRS 233B.130(1).
                               Accordingly, because the appeals officer erred in awarding
                   Ringel benefits in a lump sum and offsetting the lien with the award, we
                   affirm the district court's order granting in part judicial review.
                               It is so ORDERED.




                                                     C.




                                                          Douglas    I.




                                                                                         J.
                                                          Cherry




SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    map
                cc: Hon. Susan Johnson, District Judge
                     Janet Trost, Settlement Judge
                     Nevada Attorney for Injured Workers/Las Vegas
                     Angela D. Cartwright, Ltd.
                     Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA                                       6
(0) 1947A